Citation Nr: 0942177	
Decision Date: 11/05/09    Archive Date: 11/12/09	

DOCKET NO.  06-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal 
reflux disease, initially evaluated as noncompensably 
disabling prior to October 6, 2006, and as 10 percent 
disabling thereafter.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
April 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, as well from a January 2009 decision by the VA RO 
in Houston, Texas.  

The Veteran appeared at a hearing before the undersigned in 
August 2009.  The hearing transcript is of record.

The appeal as to the issues of increased ratings for the 
Veteran's service-connected gastroesophageal reflux disease 
and chondromalacia of the left knee is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


FINDING OF FACT

The Veteran's service-connected degenerative joint disease of 
the lumbar spine is presently characterized by forward 
flexion of the thoracolumbar spine to no less than 80 
degrees, and a combined range of motion of the thoracolumbar 
spine of no less than 210 degrees, with subjective complaints 
of pain, but no evidence of muscle spasm or guarding, or 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12-month 
period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a and Part 4, Codes 5242, 5243 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in August 2009, as well as 
service treatment records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks an increased evaluation for 
service-connected degenerative joint disease of the lumbar 
spine.  In that regard, disability evaluations, in general, 
are intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § Part 4 (2009).  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of May 2005, 
service connection and a 10 percent evaluation was granted 
for degenerative joint disease of the lumbar spine, effective 
from May 12, 2005, the date following the Veteran's discharge 
from service.  The Veteran voiced his disagreement with the 
assignment of that 10 percent evaluation, and the current 
appeal ensured.  

The Board notes that, where there is a question as to which 
of two evaluations apply, the higher evaluation will be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
Otherwise, the next lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all 
procurable and assembled data a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by physical 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2009); see also 38 C.F.R. § 4.45 (2009).

In the present case, at the time of a VA orthopedic 
examination in January 2005, the Veteran indicated that he 
had previously been treated for his service-connected low 
back disability with physical therapy and pain medication.  
However, the last time he received physical therapy for his 
low back disability was in 2002.  According to the Veteran, 
he was currently receiving medication for his low back pain.  
However, by the Veteran's own admission, he had not been 
absent from work in the past twelve months due to his 
service-connected spine condition.

On physical examination, the Veteran walked briskly in the 
hallway without any assistive device, and with a normal gait 
and posture.  Examination of the lumbosacral spine revealed 
no evidence of any localized tenderness or spasm.  Range of 
motion measurements showed forward flexion to 85 degrees, 
with extension to 25 degrees, right and left lateral flexion 
to 25 degrees, and rotation to 25 degrees.  Sitting and 
supine straight leg raising was negative, and there was no 
evidence of any localized tenderness or spasm.  At the time 
of examination, the Veteran complained of some discomfort on 
terminal range of motion of his back, though with no evidence 
of any motor weakness, atrophy, or radicular neurological 
deficit.  Nor was there any evidence of constitutional 
symptoms of bowel or bladder dysfunction.  Radiographic 
studies of the lumbar spine showed moderate narrowing of the 
L5-S1 and L4-5 disc spaces, though with no evidence of any 
fracture or destructive process.  The pertinent diagnosis 
noted at the time of examination was mild degenerative joint 
disease of the lumbar spine.  According to the examiner, the 
Veteran experienced some limitation in prolonged standing, 
running, jogging, climbing, frequent bending, and stooping 
due in part to low back pain.  However, there was no evidence 
of any additional limitation due to pain, loss of motion, 
incoordination, weakness, flare-up, or lack of endurance 
following repetitive motion.  Nor was there any evidence of 
an adverse impact on the Veteran's usual occupation or 
activities of daily living.  

During the course of medical facility outpatient treatment in 
November 2007, it was noted that a physical examination of 
the Veteran's lumbar spine showed no evidence of any 
abnormalities.

At the time of a recent VA orthopedic examination in November 
2008, it was noted that the Veteran's claims folder was 
available, and had been reviewed.  When questioned, the 
Veteran's "first complaint" was of his low back.  According 
to the Veteran, he had aggravated his back in the 1990's 
"after a lot of weightlifting."  While by the Veteran's own 
admission, he had undergone no surgery on his back, in the 
1990's, he had received "several injections."  Presently, the 
Veteran took anti-inflammatory medication which he received 
from a rheumatologist at Brooke Army Medical Center.  
Nonetheless, the Veteran experienced "6 out 10" pain in his 
lower back most every morning.  When questioned, the Veteran 
indicated that this pain was worse when he first got up, and 
that he had to "stretch his back to loosen it up."  Moreover, 
approximately once a week, were the Veteran to accidentally 
lift something wrong or turn the wrong way, he would 
experience a sharp pain in the range from 8 to 10, which 
"only lasted a few minutes."  When further questioned, the 
Veteran indicated that he treated this increased pain 
primarily with additional anti-inflammatory medication, as 
well as rest.  Significantly, to date, the Veteran had not 
utilized any brace on his back.

On physical examination, the Veteran walked without a limp, 
and was able to get in and out of a chair without difficulty.  
Once again, it was noted that the Veteran utilized neither a 
cane nor a brace.  

Physical examination of the Veteran's lower back showed a 
normal lumbar lordosis, with no evidence of any muscle 
spasms.  Range of motion measurements showed forward flexion 
to 80 degrees, with extension to 20 degrees, left and right 
lateral bending to 30 degrees, and left and lateral rotation 
to 50 degrees.  Deep tendon reflexes in the knees and ankles 
were 2+, and tests of straight leg raising were negative 
bilaterally.  At the time of examination, the Veteran's 
pelvis and shoulders were both described as "level."  
Radiographic studies of the lumbar spine, as well as a 
magnetic resonance imaging report from December 2002, were 
read to suggest bulging discs at the levels of the 3rd and 
4th and 4th and 5th lumbar vertebrae, though with no signs of 
disc herniation.  Current radiographic studies of the lumbar 
spine, however, were described as within normal limits.  The 
pertinent diagnosis noted was of a history of low back strain 
with mild osteoarthritis.  

According to the examiner, the Veteran's function and range 
of motion were not adversely affected by pain, instability, 
lack of endurance, lack of coordination, or weakness.  Nor 
did the Veteran's back prevent him from engaging in the 
normal activities of daily living.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected degenerative 
joint disease of the lumbar spine where there is evidence of 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or a combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or evidence of vertebral body 
fracture with a loss of 50 percent or more of the height.  A 
20 percent evaluation would require demonstrated evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or a combined range 
of motion of the thoracolumbar spine not greater than 10 
degrees; or evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a and Part 4, Code 5242 (2009).

In like manner, a 10 percent evaluation is warranted where 
there is evidence of intervertebral disc syndrome producing 
incapacitating episodes having a total duration of at least 
one week but less than 12 weeks during the past 12-month 
period, with a 20 percent evaluation requiring demonstrated 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12-
month period.  (An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
which requires bed rest prescribed by a physician and 
treatment by a physician.)  38 C.F.R. § 4.71a and Part 4, 
Code 5243 (2009).

In the case at hand, the 10 percent evaluation currently in 
effect for the Veteran's service-connected degenerative joint 
disease of the lumbar spine is appropriate, and an increased 
rating is not warranted.  At the time of the aforementioned 
VA examinations, forward flexion of the Veteran's 
thoracolumbar spine was never less than 80 degrees, while the 
combined range of motion for the thoracolumbar spine was 
never less than 210 degrees.  The Veteran's range of motion 
is not adversely affected by pain, lack of endurance, lack of 
coordination, or weakness.  Significantly, at no time during 
the course of the Veteran's current appeal has there been 
evidence of muscle spasm or guarding.  Moreover, while at the 
time of the aforementioned VA orthopedic examination in 
January 2005, the Veteran exhibited some discomfort on 
terminal range of motion of his back, that examination showed 
no evidence of any motor weakness, atrophy, or radicular 
neurological deficit.  Nor were there any constitutional 
symptoms of bowel or bladder dysfunction.  

The Board acknowledges that, at the time of the 
aforementioned hearing before the undersigned Veterans Law 
Judge in August 2009, the Veteran appeared to complain of 
some radiation of pain into his right leg.  See Transcript, 
p. 7.  However, those subjective complaints are not at 
present borne out by objective evidence of radiculopathy.  
Moreover, while during the course of that same hearing, the 
Veteran appeared to complain of "incapacitating episodes" 
lasting from 4 to 5 days, those "incapacitating episodes" 
by his own admission, occurred only once a year, and did not 
involve bed rest prescribed by a physician.  See Transcript, 
p. 17.  

The Board has taken into consideration the Veteran's 
contentions regarding the current severity of his service-
connected low back disability.  However, based on the entire 
evidence of record, the Board is of the opinion that the 10 
percent evaluation currently in effect for the Veteran's 
service-connected degenerative joint disease of the lumbar 
spine is appropriate, and that an increased rating is not 
warranted.

In reaching the above determination, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009) governing the requirements for an extraschedular 
evaluation.  However, in the case at hand, there exists no 
evidence that, due exclusively to the Veteran's service-
connected low back disability, he has experienced the marked 
interference with employment and/or frequent periods of 
hospitalization necessary to render impractical the 
application of the regular schedular standards, thereby 
necessitating referral to the Director, VA Compensation and 
Pension Service.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  When VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the Veteran and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the Veteran about the information and evidence he 
is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in December 2004, as well 
as in January and March 2006.  In those letters, VA informed 
the Veteran that, in order to substantiate his claim for an 
increased rating, the evidence needed to show that his 
service-connected low back disability had increased in 
severity.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  Based on a review of the entire file, 
it is clear that the Veteran had a full understanding of the 
elements required to prevail on his claim.  Moreover, neither 
the Veteran nor his representative has raised allegations of 
prejudice resulting from error on the part of VA.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin 
v. Peake, 22 Vet. App. 128 (2009).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An initial evaluation in excess of 10 percent for service-
connected degenerative joint disease of the lumbar spine is 
denied.  


REMAND

In addition to the above, the Veteran in this case seeks an 
increased evaluation for service-connected gastroesophageal 
reflux disease, as well as for chondromalacia of the left 
knee.  In that regard, during the course of the 
aforementioned hearing before the undersigned Veterans Law 
Judge in August 2009, the Veteran indicated that he had in 
the past and continued to receive treatment for those 
disabilities from two private physicians, a Dr. Mattrix and a 
Dr. Fram.  See Transcript, pp. 5, 14.  Significantly, records 
of treatment by those two physicians are not at this time a 
part of the Veteran's claims folder.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the Veteran's claims for increased ratings.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the 
Veteran, with a request that he provide 
the full name and address for the 
aforementioned two private physicians, 
Drs. Mattrix and Fram, who in the past 
provided and continue to provide 
treatment for his service-connected 
gastroesophageal reflux disease and 
chondromalacia of the left knee.  
Following receipt of that information, 
those two physicians should be contacted, 
with a request that they provide copies 
of any and all records of treatment of 
the Veteran in their possession.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
such private medical records to the VA.  
Moreover, all attempts to procure such 
records should be documented in the file.  
Should the RO be unable to obtain the 
records in question, a notation to that 
effect should be included in the 
Veteran's claims folder.  In addition, 
the Veteran and his representative should 
be informed of any such problem.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to November 2008, the date of 
the most recent VA examinations of 
record, should then be obtained and 
incorporated in the claims folder.  Once 
again, the Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
VA.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be included in the file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problems.

3.  The Veteran should then be afforded 
additional VA orthopedic and 
gastroenterologic examinations in order 
to more accurately determine the current 
severity of his service-connected reflux 
disease and left knee disability.  The 
RO/AMC is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examinations, and 
a copy of all such notifications must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the 
gastroenterologic examination, the 
examiner should specifically comment 
regarding the presence (or absence) of 
persistently recurring epigastric 
distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal 
or arm or shoulder pain which is 
productive of considerable impairment of 
health.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the Veteran's service-
connected left knee disability, to 
include any and all limitation of motion, 
e.g., flexion or extension, as well as 
any functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling and deformity or 
atrophy of disuse.  The examiner should 
also discuss factors associated with 
disability, such as objective indications 
of pain or pressure on manipulation.  In 
addition, the examiner should inquire as 
to whether the Veteran experiences flare-
ups associated with his service-connected 
left knee disability.  To the extent 
possible, any additional functional loss 
or limitation of motion attributable to 
such flare-ups should be described.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.

4.  Then review the Veteran's claims for 
increased evaluations for his service-
connected gastroesophageal reflux disease 
and chondromalacia of the left knee.  
Should the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in February 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


